DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to applicant’s claim amendments/arguments filed on May 25, 2021. 
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 4, 16-23, and 29 were canceled. Claims 1-3, 5-15, 24-28, and 30-31 are now renumbered as claims 1-21 are pending.
	
ALLOWABLE SUBJECT MATTER
	Claims 1-3, 5-15, 24-28, and 30-31 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may 
Independent claims 1, 26, and 30 have been amended/rewritten to incorporate allowable subject matter mentioned in previous office action mailed February 25, 2021. 
For Independent claim 1,
Since, no prior art was found to teach: “an abstraction layer to abstract the user application(s), operating system(s) and/or other software from the port rotation.” in combination with “coupling said communicated data channel to at least one virtual port while facading said port rotation from said virtual port, thereby concealing said port rotation from user application(s), operating system(s) and/or other software executing on a computing device and coupled to the at least one virtual port” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the claimed invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claims 26 and 30, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-3, 5-15, 24-25, 27-28, and 31, the claims are allowed due to their dependency on allowable independent claims 1, 26, and 30.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 26, and 30 with proper motivation before the effective filing date of the 
CONCLUSION
Prior arts made of record, not relied upon:
US 6,763,327 B1 (Songer et al.). A hardware abstraction layer operates as a system architectural layer between a real-time operating system and an underlying configurable processor. The hardware abstraction layer provides an abstraction of processor-specific functionality to the operating system. In particular, it abstracts configurable processor features visible to the operating system to provide a uniform, standardized interface between the operating system and the configurable processor on which it runs. Thus, an operating system running on top of the hardware abstraction layer will work on all configurations of the processor which differ from one another only in the configuration parameters covered by the hardware abstraction layer. The hardware abstraction layer may be generated using the same information that is used to describe the features being configured in the configurable processor. Automatic generation of the HAL greatly eases use of the HAL and the configurable processor, since the user is not required to manually write the HAL or adapt an existing one based on the processor configuration parameters. Abstract.
US 7,096,368 B2 (Kouznetsov et al.). A system, method and computer program product are provided for scanning a mobile wireless device for malware. Initially, a platform abstraction layer of a mobile wireless device is called. Further, an anti-malware scanner-related function module on the mobile wireless device is initiated utilizing the platform abstraction layer. Such platform abstraction layer enables the anti-malware scanner-related function module to be initiated on any of a plurality of different mobile wireless devices. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438